Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 – 4 and 6 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simons et al (WO 2018/158673) in view of Matsushima et al (US 2013/0004776).
With regards to claims 1 and 14, Simons discloses a method for reactivating a co-cured film layer on a composite structure (Abstract, Figure 1 items 1 and 2) comprising:
Applying a reactivation treatment composition comprising at least two solvents and a surface exchange agent comprising a metal alkoxide or chelate thereof to the co-cured film layer (claim 1, page  15 line 8)
Allowing the reactivation treatment composition to create a reactivated co-cured film layer (page 6 lines 35 – 36 and page 7 lines 1 - 9)
Simons states an example where that the co-cured film layer was previously cured at a curing temperature of 120°F or about 49°C (page 33 lines 18 – 21) which is about 50°C. While the temperature is not greater than about 50°C the range taught by the prior art is close to the claimed range. According to section 2144.05 of the MPEP, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.)
Alternatively, Matsushima teaches a method for forming a multilayer coating film (Abstract), in the same field of endeavor as Simons, where Matsushima states that the co-cured film layer was previously cured at a curing temperature of 170°C (paragraph 93).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used a curing temperature greater than about 50°C, as suggested by Matsushima, in Simons’s method. The rationale being that one of ordinary skills in the art would appreciate that the curing temperature would depend greatly on the type of material used.
With regards to claims 2 and 16, the teachings of Simons and Matsushima are presented above. Additionally Simons teaches that the method further comprises applying an additional coating layer to the reactivated co-cured film layer (page 12 lines 27 – 29, Figure 1 item 4).
With regards to claim 3, the teachings of Simons and Matsushima are presented above. Additionally Matsushima teaches that the curing temperature is of 170°C (paragraph 93).
With regards to claims 4 and 15, the teachings of Simons and Matsushima are presented above. Additionally Simons teaches that the method does not comprise sanding the co-cured film prior to applying the reactivation treatment composition (page 5 lines 21 – 25).
With regards to claims 6, 7 and 19, the teachings of Simons and Matsushima are presented above. Additionally Simons teaches that the co-cured film layer comprises polyurethane upon curing (page 33 lines 8 – 11).
With regards to claims 8 and 18,  the teachings of Simons and Matsushima are presented above. Additionally Simons teaches that the surface exchange agent is zirconium propoxide (page 18 lines 1 – 2).
With regards to claim 9, the teachings of Simons and Matsushima are presented above. Additionally Simons teaches that the at least two solvents are dipropylene glycol, dimethyl ether and n-propanol (page 15 lines 31 – 36 and page 16 lines 1 – 6).
With regards to claim 10, the teachings of Simons and Matsushima are presented above. Additionally Simons teaches that the method further comprises applying a cleaning solvent prior to applying the reactivation treatment composition (page 32 lines 8 – 12).
With regards to claim 11, the teachings of Simons and Matsushima are presented above. Additionally Simons teaches that the additional coating layer is a clearcoat (claim 46).
With regards to claims 12, 13 and 17, the teachings of Simons and Matsushima are presented above. Additionally Simons teaches that the additional coating layer has an intercoat adhesion level ranging from 8 to 10 after whirling arm rain erosion testing (page 37 Table 2).
With regards to claim 20, the teachings of Simons and Matsushima are presented above. Additionally Simons teaches an aircraft part having a co-cured film layer thereon comprising a composite structure and the reactivated co-cured film layer as presented above cured to a surface of the composite structure (page 1 lines 11 – 22 and page 3 lines 21 – 36).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simons et al (WO 2018/158673) in view of Matsushima et al (US 2013/0004776) as applied to claim 1 above, and further in view of Palmieri et al (US 2017/0368812).
With regards to claim 5, the teachings of Simons and Matsushima are presented above. Simons and Matsushima fail to explicitly disclose that the co-cured film layer was previously cured in an autoclave.
Palmieri discloses a method for bonding composite substrates which includes coupling a first co-cure prepreg layer (Abstract), in the same field of endeavor as Simons and Matsushima, where Palmieri states that autoclaves are typically used for curing (paragraphs 31 and 32).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used an autoclave to previously cure the co-cured film layer, as suggested by Palmieri, in Simons and Matsushima’s method. The rationale being that, as stated by Palmieri, autoclave are typically used for the curing method (paragraphs 31 and 32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746